303 S.W.3d 657 (2010)
STATE of Missouri, ex rel., Chris KOSTER, Missouri Attorney General, Respondent
v.
Stephen C. STRONG, Appellant.
No. WD 71039.
Missouri Court of Appeals, Western District.
March 2, 2010.
Laura E. Elsbury, for Respondent.
Stephen C. Strong, Appellant Pro-se.
Before Division Two: JOSEPH M. ELLIS, Presiding Judge, VICTOR C. HOWARD, and JAMES E. WELSH, Judges.

ORDER
PER CURIAM:
Stephen C. Strong appeals the judgment of the trial court denying his motion to set aside default judgment and motion to set aside judgment due to release. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).